Citation Nr: 0535105	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  01-09 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the cervical spine, status-post fusion, currently 
evaluated as 60 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant-veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to January 
1980, and again from January 1983 to January 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board notes that the veteran's representative pointed out 
in its June 2005 VA Form 646 that there were issues with 
respect to neurological complaints that had not been 
addressed by VA.  The RO has not rendered a decision 
specifically with respect to neurologic complaints and the 
Board does not have jurisdiction over such issues.  
Accordingly, the matter is referred to the RO for appropriate 
action.

The issue of entitlement to a total rating based on 
unemployability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran maintains flexion in his cervical spine to 25 
degrees, extension to 15 degrees, and rotation to 10 degrees 
in each direction.  He has pain with all motion.

3.  The veteran has persistent symptoms due to degenerative 
changes in the cervical spine deemed compatible with sciatic 
neuropathy for rating purposes; he has very little relief 
from his symptoms.


CONCLUSION OF LAW

Criteria for a rating higher than 60 percent for degenerative 
changes of the cervical spine, status-post fusion, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5293 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in September 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the AOJ decision appealed was rendered in April 
2000, prior to the enactment of the VCAA.  As such, notice 
prior to that decision was not possible.  The Court, however, 
acknowledged in Pelegrini that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before the Board in 
October 2005.  It appears that all known and available 
records relevant to the issue here addressed on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
In fact, the veteran advised VA in December 2004 that he did 
not have any additional evidence to submit or identify to 
substantiate his claim.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.

The veteran asserts that the disabilities experienced as a 
result of his in-service injury limit his ability to function 
so severely as to cause total occupational impairment.  It is 
important to point out at this juncture that the veteran's 
claim for entitlement to a total rating based on individual 
unemployability is addressed in the remand section below 
because it appears that the veteran claims to have more 
disabilities that just the currently service-connected 
cervical spine disability and scarring of the head as 
residuals of the in-service injury.  The only issue that will 
be discussed here is whether the veteran is entitled to a 
higher rating solely for the degenerative changes of his 
cervical spine and the limitation caused thereby.

The veteran has consistently complained of neck pain with all 
activities and radiating pain into his right arm with all 
movement of the neck.  Treatment records show that he is 
treated with pain medication and has participated in physical 
therapy.  The veteran underwent cervical spine fusion in July 
2001, but has unfortunately continued to experience severe 
pain, muscle spasms into the shoulder muscles, and tingling 
in the right upper extremity with very little relief.

The veteran underwent VA examination in March 2002 and 
complained of pain with all neck movement, tingling into the 
right upper extremity, pain in his shoulders, and occasional 
right hand weakness.  He had flexion in the cervical spine to 
15 degrees, extension to 0 degrees, rotation to the left to 
20 degrees, and rotation to the right to 10 degrees.  The 
veteran had grip strength in the right hand of 4/5 and 5/5 in 
the left hand.  The examiner assessed generalized 
degenerative disc disease of the cervical spine.

The veteran submitted a thorough examination report from a 
private orthopedic surgeon dated in April 2004.  This 
physician reviewed the veteran's medical records and 
performed a full examination of the cervical spine and upper 
extremities.  At that time, the veteran was able to flex to 
35 degrees, extend to 40 degrees, rotate to the right to 65 
degrees, and rotate to the left to 60 degrees, all with 
complaints of pain; range of motion in the shoulders, elbows, 
forearms, wrists, hands, and fingers was noted to be within 
normal limits.  Diagnoses included status-postoperative 
anterior cervical fusion with possible non-fusion at C3-C4 
with residuals; the physician also rendered diagnoses with 
respect to the veteran's complaints of low back pain, 
headaches and depression.  The physician opined that he did 
not see how it would be possible for the veteran to maintain 
employment on a full-time basis.

Upon VA examinations in July and August 2004, the veteran 
complained of constant right-sided neck, shoulder and arm 
pain as well as muscle spasm, lack of endurance and weakness 
in the right hand.  There was demonstrable paraspinal spasm 
on the right and into the trapezius muscle; there was also 
multiple points of tenderness.  The veteran flexed to 25 
degrees, extended to 15 degrees, rotated right to 10 degrees 
and left to 15 degrees.  He also had a slight loss of 
strength in the right upper extremity.  X-rays showed 
ankylosis of the C3-C4 and C4-C5 levels with osteophyte 
formation and absence of normal disc spaces.  The examiner 
diagnosed cervical strain and cervical spondylosis at C3-C4 
and C4-C5 with minimal radiculopathy.

At the time the veteran filed this claim for an increased 
rating, Diagnostic Code 5293, found at 38 C.F.R. § 4.71a, 
called for the assignment of a 60 percent disability 
evaluation when there was evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  A 40 percent 
evaluation was for assignment when the evidence showed severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome was amended.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002) (effective September 23, 
2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past twelve months or a combination of separate evaluations 
of chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities under Section 
4.25, whichever method results in the higher evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002.  Specifically, evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months will result in the grant 
of a 20 percent disability evaluation; evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months warrants the assignment of a 40 percent disability 
rating; evidence of incapacitating episodes having a total 
duration of at least six weeks during the past twelve months 
warrants the assignment of a 60 percent disability rating.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Effective September 26, 2003, all rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a were amended, including criteria for rating 
invertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 
27, 2003).  The amendment changes the diagnostic code numbers 
used for all spine disabilities and institutes the use of a 
general rating formula for diseases and injuries of the spine 
for the new Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes as outlined above 
under the discussion of Diagnostic Code 5293 (Intervertebral 
Disc Syndrome is redesignated as Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

After considering the evidence as outlined above in 
conjunction with both the old and the new rating criteria, 
the Board finds that the rating criteria in place at the time 
the veteran submitted his claim in February 2000 is more 
beneficial to the veteran than either the criteria updated in 
2002 or 2003.  Specifically, the medical evidence clearly 
shows that the veteran has continued to have persistent 
symptoms such as pain and muscle spasm in the cervical spine 
region that are deemed compatible with sciatic neuropathy for 
rating purposes under Diagnostic Code 5293; he also 
experiences very little relief from his symptoms.  As such, 
the assignment of a 60 percent rating under Diagnostic Code 
5293 is appropriate.  A higher rating is not for assignment 
under Diagnostic Code 5293 because the schedule of ratings 
does not include criteria for ratings higher than 60 percent 
on a schedular basis for intervertebral disc syndrome and/or 
disabilities rated as analogous thereto.

The updated rating formula for diseases and injuries of the 
spine allows for ratings higher than 60 percent, but the 
medical evidence in this case does not reflect symptoms so 
severe as to allow for the assignment of a higher rating.  As 
set out above, the only rating higher than 60 percent is a 
rating of 100 percent and there must be evidence of 
unfavorable ankylosis of the entire spine in order for that 
rating to be assigned.  Again, the medical evidence here only 
shows ankylosis of the cervical spine and, thus, the 
criterion for a 100 percent rating is not met.

In determining that the rating of 60 percent for cervical 
spine limitation is the most appropriate for assignment, the 
Board also considered that the veteran maintains flexion in 
his cervical spine to 25 degrees, extension to 15 degrees, 
and rotation to 10 degrees in each direction, all with 
complaints of pain, and mild neuralgia in the right hand.  A 
combined rating for the neurologic and orthopedic signs would 
not warrant a combined rating in excess of 60 percent.  
38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain and 
weakness were considered in conjunction with the Board's 
review of the limitation of motion diagnostic codes.  Based 
on the amount of remaining motion in the cervical spine, 
however, ratings higher than those currently assigned are not 
warranted based on the limitation of motion diagnostic codes.  
Therefore, the Board finds that the ratings assigned above 
are the highest possible ratings available to this veteran on 
a schedular basis.  His claim of entitlement to a higher 
rating on an extra-schedular basis will be addressed in the 
remand portion of this decision below.



ORDER

A rating higher than 60 percent for degenerative changes of 
the cervical spine, status-post fusion, is denied.



REMAND

The veteran avers that he is unable to work due to 
disabilities that began as a result of an in-service injury.  
He complains of neck pain, headaches and dizziness, upper 
extremity limitations and low back pain.  A private 
orthopedic surgeon reported that he did not see how the 
veteran could maintain full-time employment with all of his 
neck pain, low back pain and headaches.  A note from another 
physician indicates that the veteran could not do any kind of 
job.

The veteran has not submitted a formal claim of entitlement 
to service connection for headaches and a claim of 
entitlement to service connection for low back disability was 
denied in an RO rating decision in December 1999.  Evidence 
obtained since 1999, however, includes the opinion of a VA 
neurologic examiner dated in July 2004 that the veteran had 
headaches and low back pain likely related to injuries 
sustained during service.  Although the opinion is based 
solely on a history as provided by the veteran as the 
examiner was not in possession of the veteran's claims 
folder, the evidence nonetheless brings up the need to pursue 
the claims in order to determine if the veteran is 
unemployable due to service-connected disabilities.  That is 
to say that the claims appear to be intertwined with the 
veteran's claim of entitlement to a total rating because the 
medical opinions of record with respect to employability are 
based on a review of a totality of the veteran's complaints 
and not just on his cervical spine limitations.  As such, 
this matter must be remanded to further develop the medical 
record and to allow the RO to address the intertwined issues 
of entitlement to service connection for headaches and low 
back pain.

Therefore, this matter is remanded for the following action:

1.  Schedule the veteran for an 
examination to determine the nature and 
severity of his complaints of headaches 
and dizziness.  The examiner should 
review the pertinent portions of the 
veteran's claims folder, perform all 
necessary clinical testing, and render an 
opinion as to whether any diagnosed 
disability is more likely than not (i.e., 
probability greater than 50 percent) the 
result of the in-service head and neck 
injury and/or residuals thereof.  The 
examiner should also render an opinion as 
to whether the veteran is unemployable as 
a result of his disabilities, 
specifically stating which disabilities 
impact the veteran's employability.  All 
opinions must be supported by complete 
rationale. 

2.  Schedule the veteran for an 
examination to determine the nature and 
severity of his complaints of low back 
pain.  The examiner should review the 
pertinent portions of the veteran's 
claims folder, perform all necessary 
clinical testing, and render an opinion 
as to whether any diagnosed disability is 
more likely than not (i.e., probability 
greater than 50 percent) the result of 
the in-service head and neck injury 
and/or the residuals thereof.  The 
examiner should also render an opinion as 
to whether the veteran is unemployable as 
a result of his disabilities, 
specifically stating which disabilities 
impact the veteran's employability.  All 
opinions must be supported by complete 
rationale. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
consider whether the veteran's headaches 
and low back pain are service-connected 
disabilities and, if so, assign 
appropriate ratings to the disabilities 
and consider the disabilities when 
determining whether the veteran is 
entitled to a total rating based on 
unemployability.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


